In re Jackson, Melvin;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. E, No. 01-5628; to the Court of Appeal, Fifth Circuit, No. 04-KH-444.
Writ granted in part; otherwise denied. Even absent a showing of particularized need, under State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094, relator is entitled to a free copy of the bill of information and the court minutes relating to his convictions. Accordingly, the district court is ordered to send relator a copy of those documents. In all other respects, the application is denied.